DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Claims 1-2, 5-11, 13-14, 16, 19, 24, 27-28 and 30-34 remain pending in this application.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-11, 13-14, 16, 19, 24, 27-28 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradeep et al. (hereinafter Pradeep) (US 20160287073 A1).

Claim 1 has been amended now to recite a wearable electronic device comprising: 
a housing with a display for displaying instructions or data (Pradeep teaches “a wearable infant monitoring device having multiple sensors, a transmission interface, and a wearable casing” in abstract and “the monitoring hub 701 includes a processor 703, memory 705, persistent storage 707, display or display interface 709, projector 711, sensors 721 (including camera 723 and audio sensor 725), baby monitoring device interface 713, charging base 715, client device interface 717, and platform interface 719.” in par. 75); 
a plurality of actuators and a touch panel, for receiving a caregiver input associated with task-related events, biological events, and biological measurements associated with care needs of a human infant, (Pradeep teaches “a wearable infant monitoring device having multiple sensors, a transmission interface, and a wearable casing” in abstract, “the wearable baby monitoring device 111 provides continuous baby temperature monitoring and the caregiver 109 inputs information about diaper changes.” In par. 32, “Additional data from one or more caregivers, such as diaper changes, self-reporting, and lesson feedback can also be considered. This data can be analyzed to help determine when an infant is most receptive to learning and what type of material is appropriate to present at a particular time.” In par. 48, “a mobile device can also be included in the local monitoring system 101…a caregiver 109 can input information about social and environmental conditions and/or the mobile device can detect various conditions using inputs such as a microphone, camera, etc.” in par. 28 and “the caregiver may also have a wearable device (not shown). The caregiver wearable device can be used to infer when the caregiver 109 is interacting with the baby 107, etc.” in par. 33); and
a strap attaching portions arranged to be attached with straps to enable the wearable electronic device to be worn on a wrist of the caregiver (Pradeep teaches “different fastening devices can be used to secure the ends of a wearable casing 515 such as a buckle (wristwatch style), mating sides that snap together, etc.” in par. 67, “the caregiver may also have a wearable device (not shown). The caregiver wearable device can be used to infer when the caregiver 109 is interacting with the baby 107, etc.” in par. 33);
wherein the housing contains: 
a processor operably connected with the plurality of actuators and the touch panel (Pradeep teaches “The infant monitoring hub may include an infant monitoring device interface, a processor, persistent storage, and a platform interface.” in abstract, par. 78); 
a memory operably connected with the processor (Pradeep teaches “the monitoring hub 701 includes a processor 703, memory 705, persistent storage 707, display or display interface 709, projector 711, sensors 721…” in par. 75); and 
a wireless communication module operably connected with the memory and/or the processor; wherein during operation, the processor is operable to process the caregiver input received at the plurality of actuators and the touch panel for recording the respective task-related event; and wherein the memory is arranged to store the recorded task-related event or as data for transmission through the wireless communication module to an external electronic device (Pradeep; abstract, par. 34, 37, 83); 
wherein each of the actuators is associated with a respective type of the task-related events associated with care needs of the human infant, and the associations between the actuators and the types of the task-related events, biological events, and biological measurements associated with care needs of the human infant are programmable by the caregiver (Pradeep; abstract, par. 48);
wherein the wearable electronic device is a dedicated device (Pradeep; par. 33); and 
wherein the wireless communication module comprises a Bluetooth Low Energy communication module arranged to transmit the data to the external electronic device using Bluetooth Low Energy communication protocol, and the Bluetooth Low Energy communication module is the only communication module in the wearable electronic device (Pradeep; par. 33, 61).

Claim 2 has been amended now to recite the wearable electronic device in accordance with claim 1, wherein the task-related events, biological events, and biological measurements comprise: a diaper change event; a feeding event; a sleeping event; and a medication event (Pradeep; par. 23, 32). 

Claim 5 recites the wearable electronic device in accordance with claim 2, wherein the feeding event comprises: a time at which feeding begins, a time at which feeding ends, a feeding volume, and a feeding source (Pradeep; par. 23, 32).

Claim 6 recites the wearable electronic device in accordance with claim 2, wherein the sleeping event comprises: a time at which sleeping begins or a time at which sleeping ends (Pradeep; par. 23, 31).

Claim 7 recites the wearable electronic device in accordance with claim 2, wherein the medication event comprises: a time at which medication is taken, a medication volume, and a medication source (Pradeep; par. 23, 32).

Claim 8 recites the wearable electronic device in accordance with claim 1, wherein the caregiver input is further associated with a breastmilk expression event comprising: a time at which the expression occurs, and a volume of the breastmilk expressed (Pradeep; par. 23, 32).  

Claim 9 recites the wearable electronic device in accordance with claim 1, wherein the plurality of actuators are operable as selection keys during operation (Pradeep; abstract, par. 42).  

Claim 10 recites the wearable electronic device in accordance with claim 1, wherein the housing further comprising an alarm module operably coupled with the processor for providing an alarm (Pradeep; par. 56).  

Claim 11 recites the wearable electronic device in accordance with claim 10, wherein the alarm module comprises one or more of: a visual alarm module, a tactile alarm module, and an audible alarm module (Pradeep; par. 56).  

Claim 13 recites the wearable electronic device in accordance with claim 10, wherein the alarm module comprises a tactile alarm module and the tactile alarm module comprises a vibration motor (Pradeep; par. 56, 74).  

Claim 14 recites the wearable electronic device in accordance with claim 11, wherein the audible alarm module comprises a speaker or a buzzer (Pradeep; par. 20, 56, 74).  

Claim 16 recites the wearable electronic device in accordance with claim 1, wherein the plurality of actuators are momentary actuators (Pradeep; abstract).  
Claim 19 recites the wearable electronic device in accordance with claim 1, wherein the housing further contains a power source (Pradeep; abstract, 69).  

Claim 24 recites the wearable electronic device in accordance with claim 1, wherein the housing has a substantially oblong profile, and the plurality of actuators are arranged along a perimeter of the housing.  

Claim 27 recites the system in accordance with claim 31, wherein the external electronic device is a charging station comprising: 
a body arranged to provide a mount for the wearable electronic device, the body containing:  a processor for processing data; and a wireless communication module with a Bluetooth Low Energy communication module arranged to communicate data with the Bluetooth Low Energy communication module of the wearable electronic device and to communicate data with a server; and a charging circuit arranged to receive power for charging a power source of the wearable electronic device (Pradeep; par. 61, 68-69).  

Claim 28 recites the system in accordance with claim 27, wherein the body of the charging station further contains a memory for storing data received from the wearable electronic device and/or data received from the server (Pradeep; par. 75).  

Claim 30 recites the system in accordance with claim 27, wherein the wireless communication module of the charging station comprises a Wi-Fi communication module arranged to communicate data with the server using Wi-Fi communication protocol (Pradeep; par. 81).  

Claim 31 recites a system comprising: 
a wearable electronic device in accordance with claim 1 (Pradeep; abstract); and 
an external electronic device operably connected with the wearable electronic device (Pradeep; abstract).  

Claim 32 recites the system in accordance with claim 31, wherein the external electronic device is a charging station or a mobile device comprising: a body arranged to provide a mount for the wearable electronic device; the body containing: a processor for processing data; and a wireless communication module with a Bluetooth Low Energy communication module arranged to communicate data with the Bluetooth Low Energy communication module of the wearable electronic device and to communicate data with a server (Pradeep; abstract, par. 61, 66).  

Claim 33 recites the system in accordance with claim 32, further comprising: a server operably connected with the charging station, wherein the server is operable to store, process, or analyze data received from the charging station (Pradeep; par. 22).  

Claim 34 recites the system in accordance with claim 33, further comprising at least one of the following components operably connected with the server: a speaker, a thermometer, a scale, and a camera (Pradeep; par. 28).

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered. Applicant’s arguments will be addressed below in the order in which they appear.

Argument about 35 USC 112, first paragraph rejection:
Applicant’s arguments are persuasive and the rejection has been withdrawn.

Argument about 35 USC 102 rejection:
Applicant argues that Pradeep teaches “the caregiver directly interacts with the hub, the hub stores processes, and displays data”. In response, Examiner submits that the claims recite “wearable electronic device…includes a processor,…the processor is operable to process the caregiver input received at the plurality of actuators and the touch panel for recording the respective task-related event”. 
And Pradeep teaches a system that includes “a mobile device can also be included in the local monitoring system 101. In some embodiments, the mobile device can communicate with the monitoring hub 113 and/or the wearable baby monitoring device 111. In addition, the mobile device can provide an interface to the local monitoring system 101 for the caregiver 109. For instance, the caregiver 109 may be able to view data about the baby via the mobile device, including information Such as biometric data, video, audio, etc. In some examples, the mobile device can act as the monitoring hub 113 itself. According to various embodiments, the mobile device can provide data pre-processing, early warning, and remote observation. The mobile device can also include social and environmental content. In some instances, a caregiver 109 can input information about social and environmental conditions and/or the mobile device can detect various conditions using inputs such as a microphone, camera, etc. In some examples, the mobile device includes content for the caregiver about Suggested Social interactions or environmental augmentation or adjustments such as music, lights, etc.” in par. 28, 
Pradeep furthermore teaches “According to various embodiments, the baby monitoring device 727 and/or monitoring hub 701 can communicate with IOS and/or Android devices. In particular, BLE is a communication stack that can be used to exchange data and upgrade firmware. In the present embodiment, the API includes access to raw data from the sensors in debug mode. A storage API can be provided for the sensors, allowing data to be downloaded and processed by the mobile device 729 on demand.” in par. 83.

Applicant also argues that Pradeep does not teach caregiver wearable device that is used to input data about the infant through the use of actuators. In response, Examiner submits that Pradeep teaches “According to various embodiments, the baby monitoring device 727 and/or monitoring hub 701 can communicate with IOS and/or Android devices. In particular, BLE is a communication stack that can be used to exchange data and upgrade firmware. In the present embodiment, the API includes access to raw data from the sensors in debug mode. A storage API can be provided for the sensors, allowing data to be downloaded and processed by the mobile device 729 on demand.” in par. 83. 
Applicant argues that Pradeep does not teach that the processor and the memory are located within the housing of the wearable device. In response, Examiner submits that Pradeep teaches “For instance, the caregiver 109 may be able to view data about the baby via the mobile device, including information Such as biometric data, video, audio, etc. In some examples, the mobile device can act as the monitoring hub 113 itself. According to various embodiments, the mobile device can provide data pre-processing, early warning, and remote observation. The mobile device can also include Social and environmental content. In some instances, a caregiver 109 can input information about social and environ mental conditions and/or the mobile device can detect various conditions using inputs such as a microphone, camera, etc. In some examples, the mobile device includes content for the caregiver about Suggested Social interactions or environmental augmentation or adjustments such as music, lights, etc.“ in par. 28 and “the caregiver may also have a wearable device (not shown). The caregiver wearable device can be used to infer when the caregiver 109 is interacting with the baby 107, etc.” in par. 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626